ACCEPTED
                                                                                       03-15-00354-CV
                                                                                               5705568
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/17/2015 9:30:05 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               NO. 03-15-00354-CV

                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                 IN THE                             AUSTIN, TEXAS
                                                                6/17/2015 9:30:05 AM
                         THIRD COURT OF APPEALS
                                                                  JEFFREY D. KYLE
                              AUSTIN, TEXAS                             Clerk




                     MARGARET HAULE, APPELLANT

                                         V.

                        CHANNELAUSTIN, APPELLEE


                 From the County Court at Law No. 2
                         Travis County, Texas
                  Trial Court No. C-1-CV-14-008537
__________________________________________________________________

          NOTICE OF APPEARANCE AS LEAD COUNSEL
__________________________________________________________________

      In accordance with Texas Rule of Appellate Procedure 6.1(c), Clark

Richards files this appearance as lead counsel for channelAustin.         Appellee

requests the Court’s records to reflect the following information:

                                  Clark Richards
                             Texas Bar No. 90001613
                        Richards Rodriguez & Skeith, LLP
                           816 Congress Ave., Suite 1200
                                Austin, Texas 78701
                      Tel (512) 476-0005/Fax (512) 476-1513
                           Email: crichards@rrsfirm.com
                                      Respectfully submitted,




                                      _______________________
                                      Clark Richards
                                      State Bar No. 90001613
                                      crichards@rrsfirm.com
                                      Richards Rodriguez & Skeith, LLP
                                      816 Congress Ave., Suite 1200
                                      Austin, Texas 78701
                                      Tel (512) 476-0005
                                      Fax (512) 476-1513
                                      ATTORNEY FOR APPELLEE
                                      CHANNELAUSTIN

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this notice was served on Appellant,
in accordance with the Texas Rules of Appellate Procedure, as shown below on
June 17, 2015.

Margaret Haule                               Larry J. Simmons
3405 Texas Topaz Drive                       Germer PLLC
Austin, Texas 78728                          PO Box 4915
Via First Class Mail                         Beaumont, Texas 77704
                                             Via Facsimile (409) 835-2115 &
                                             Email ljsimmons@germer.com




                                      ________________________________
                                      CLARK RICHARDS



                                         2